Citation Nr: 0817444	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  06-22 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for gout. 

3.  Entitlement to service connection for lesion, right oral 
buccal mucosa. 

4.  Entitlement to service connection for lipoma left 
shoulder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service for 6 years and 1 
day, including from September 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The veteran testified before the undersigned at the RO in 
June 2007.  A copy of the transcript is included in the 
claims folder.


FINDINGS OF FACT

1.  The veteran did not exhibit high blood pressure or 
hypertension in service, or within one year following 
separation from service, and such a disease is not otherwise 
associated with his active duty. 

2.  The veteran did not exhibit gout in service, and such a 
disorder is not otherwise associated with his active duty.

3.  The veteran did not exhibit lesion, right oral buccal 
mucosa in service, and such a disorder is not otherwise 
associated with his active duty.

4.  The veteran did not exhibit lipoma left shoulder in 
service, and such a disorder is not otherwise associated with 
his active duty.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
military service, may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

2.  Gout was not incurred or aggravated in service. 38 
U.S.C.A. §§ 1110 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  Lesion, right oral buccal mucosa was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

4.  Lipoma left shoulder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In a pre-adjudication correspondence dated in May 2004, the 
RO satisfied its duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007) with 
regard to the claims for service connection.  Specifically, 
the RO notified the veteran of: information and evidence 
necessary to substantiate this issue; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was also instructed to submit any evidence in his 
possession that pertained to his claims. Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

As service connection is being denied, no rating or effective 
date will be assigned. Thus, the Board finds that there can 
be no possibility of any prejudice to the veteran in 
proceeding with the issuance of a final decision of the 
service connection claims adjudicated in this decision.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits adjudicated in 
this decision, in accordance with 38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2007).  Service medical 
records have been associated with the claims file.  The 
veteran was notified by correspondence of the responses for 
records from his list of private providers.  Records from the 
Social Security Administration have been obtained.  All 
identified and available treatment records have been secured.  

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's service connection claims because 
there is no evidence of these disorders or diseases in 
service or for many years following active service.  Thus, 
while there is a current diagnoses, there is no true 
indication that these disorders or diseases are associated 
with service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Any opinion relating hypertension, gout lesion, 
right oral buccal mucosa, or lipoma left shoulder to service 
would certainly be speculative.  Service connection may not 
be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  The duty to assist is 
not invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).

Based upon the above, the Board finds that the duties to 
notify and assist have been met. 38 U.S.C.A. §§ 5103-5103A 
(West 2002) and 38 C.F.R. § 3.159 (2007).

Service Connection Claims 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2007).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular-renal disease, including hypertension, becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such diseases during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 
3.307, 3.309.

In support of his service connection claims, the veteran 
testified that he was diagnosed and received treatment for 
hypertension within one year following separation from 
service.  He stated that he received treatment from Drs. 
Hendricks, Pooni, and Murrell.  (T. 2-5).  The veteran 
testified that he had problems with gout in service, starting 
probably in 1969.  (T. 6).  He recalled that he sought 
treatment, but was given two aspirin and told to soak it and 
come back.  (T. 7).  The veteran testified that lesions in 
his mouth began appearing in 1966, 1967.  (T. 8).  For the 
left shoulder, the veteran testified that he started having 
problems with his left shoulder in the late 1960s, early 
1970s.  (T. 9).  

Service medical records are negative for complaints of, 
treatment for, or findings of high blood pressure, 
hypertension, gout, lesions in the mouth, or left shoulder 
problems.  Clinical records in 1970 note a diagnosis of 
pseudofolliculitis barbae, but no findings of lesions in the 
mouth.  The veteran did receive treatment for complaints of 
sore throat, but again, no lesions in the mouth were noted on 
evaluation.  Separation examination in September 1971 noted 
blood pressure reading of 104/78.  There was no diagnosis of 
hypertension.  Clinical evaluation of the lower and upper 
extremities, and mouth, was normal.  No diagnosis of gout, 
lesion of the right oral buccal mucosa, or lipoma of the left 
shoulder were indicated.  

The record does not include any post-service medical records 
prior to 1999, more than 18 years following separation from 
active service.  Private treatment records in 1999 note that 
the veteran had an excision of the right oral buccal mucosal 
lesion in May 1999.  VA medical records show diagnoses and 
treatment of high blood pressure and hypertension in the 
early to mid 2000s.  VA medical records also note that the 
veteran had a lipoma excision from his back in 2001 and a 
history of gout.

The Board has thoroughly considered the veteran's testimony.  
However, competent medical evidence of record demonstrates 
that the veteran's hypertension, gout, lesion of the right 
oral buccal mucosa, and lipoma of the left shoulder did not 
originate until many years after his separation from active 
military duty.  

Based on the current evidentiary posture, the preponderance 
of the evidence is clearly against the veteran's claim for 
service connection for hypertension, gout, lesion of the 
right oral buccal mucosa, and lipoma of the left shoulder.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
benefit-of-the-doubt rule does not apply, and this service 
connection claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Service connection for hypertension is denied.

Service connection for gout is denied. 

Service connection for lesion, right oral buccal mucosa is 
denied 

Service connection for lipoma left shoulder is denied. 


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


